Citation Nr: 1037759	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-20 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Basic eligibility for nonservice-connected pension benefits


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter






INTRODUCTION

The Veteran served on active duty from May 1960 to February 1964 
and was in the Army Reserves until May 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating action, in which the RO denied 
the Veteran's claim for nonservice-connected pension benefits 
based on a failure to meet the threshold eligibility 
requirements.


FINDINGS OF FACT

1.  Official certification, including the DD Form 214, 
establishes that the Veteran served on active duty from May 1960 
to February 1964, but did not serve in the Republic of Vietnam.

2.  The Veteran was in the Army Reserves until May 1967, but did 
not have 90 days or more of active duty military service during a 
period of war; nor did he have 90 days or more consecutive or 
aggregate active duty military service that began or ended in a 
period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice- 
connected pension benefits based upon qualifying wartime military 
service by the Veteran have not been met. 38 U.S.C.A. §§ 101, 
1521, 5107 (West 2002 & West 2009); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.203 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where resolution 
of the claim is as a matter of law.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on 
appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (noting that the VCAA is not applicable 
where law is dispositive).  

II.  Analysis

The Veteran seeks nonservice-connected VA pension benefits.  In 
very general terms, eligibility for VA pension benefits requires 
an initial showing that a veteran served on active duty for at 
least 90 days, at least part of which is during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

Establishing basic eligibility for VA disability pension benefits 
requires, in part, that the veteran has active military, naval or 
air service.  38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 
C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person 
who served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2). "Active military, naval, and 
air service" includes active duty.  "Active duty" is defined as 
full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  
"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in line 
of duty, or any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died from 
injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2009).  ACDUTRA includes 
full-time duty performed by Reservists for training purposes or 
by members of the National Guard of any state. 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c) (2009).  Annual training is an 
example of ACDUTRA, while weekend drills are INACDUTRA.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits if 
such veteran served in the active military, naval or air service: 
(a) for 90 days or more during a period of war; (b) during a 
period of war and was discharged or released from such service 
for a service-connected disability; (c) for a period of 90 
consecutive days or more and such period began or ended during a 
period of war; or (d) for an aggregate of 90 days or more in two 
or more separate periods of service during more than one period 
of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be included 
if such service was continuous. Broken periods of service during 
a period of war may be added together to meet the requirement for 
length of service.  38 C.F.R. § 3.17.

The qualifying periods of war include the Vietnam era.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. § 3.3(a)(3).  In this case, 
the Vietnam era is the period beginning August 5, 1964, and 
ending on May 7, 1975, as there is no indication that the Veteran 
served in the Republic of Vietnam, nor does he so claim.  38 
C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  A claim for nonservice-connected 
pension benefits by a claimant whose service department records 
fail to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In this case, the file contains certification, including the DD 
Form 214, that the Veteran served on active duty from May 1960 to 
February 1964 and in the Army Reserves from May 1965 to May 1967, 
but did not serve in the Republic of Vietnam.  The Veteran's 
active duty dates were not during a period of war as the Vietnam 
War period began on August 5, 1964 (given that the evidence does 
not show and the Veteran does not contend that he was in the 
Republic of Vietnam).

There is documentation of participation in ACDUTRA from September 
6, 1966 to September 17, 1966, during the Veteran's Reserve 
period.  These dates fall within the Vietnam War.  However, the 
Veteran's ACDUTRA only totals twelve days and does not come close 
to meeting the 90 day requirement as prescribed in § 1521(j).  

The file does not include documentation from any official source 
showing that the Veteran had active military duty service, for 
the prescribed amount of time, during a period of war as defined 
by law or regulation.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 
3.3.  As the Veteran had no such service, he is ineligible for 
pension benefits.  38 U.S.C.A. § 1521(j).  Although the Veteran 
has introduced evidence of his medical disabilities, that 
evidence does not show that he meets the threshold requirements 
necessary to establish eligibility for nonservice-connected 
pension benefits.  As the law is dispositive of the claim for 
nonservice-connected pension benefits, the claim must be denied 
for lack of legal merit.  Sabonis, 6 Vet. App. at 430.




ORDER

Basic eligibility for nonservice-connected VA pension benefits 
has not been established and entitlement to nonservice-connected 
pension is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


